Motion Granted; Order filed July 18, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00028-CV
                             NO. 14-13-00501-CV
                                 ____________

 NICHOLAS WHITE, MARK MOERSEN, TAURUS MANUFACTURING
         CO. and OPTIMAS MANUFACTURING SOLUTIONS,
                     Appellants/Cross-Appellees

                                      V.

        ZHOU PEI and SHAUN WHITE, Appellees/Cross Appellants


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2005-54097


                                  ORDER

      The parties filed a joint motion to consolidate these appeals and to set a
briefing schedule. We GRANT the motion and issue the following order. The
appeals docketed under our appellate case numbers 14-13-00028-CV, and 14-13-
00501-CV are ordered CONSOLIDATED. All documents should be filed in case
number 14-13-00028-CV, and they will be deemed filed in the consolidated cases.
Therefore, the record filed in 14-13-00028-CV is deemed filed in 14-13-00501-
CV. On July 5, 2013, appellants Nicholas White, Mark Moersen, Taurus
Manufacturing Co. and Optimas Manufacturing Solutions filed their appellants’
brief. The remaining briefing deadlines shall be set as follows:

      1. Zhou Pei and Shaun White shall filed their combined brief of
appellees/cross-appellants of up to 15,000 words on or before August 19, 2013,
subject to any extension of time that may be granted;

      3. Nicholas White, Mark Moersen, Taurus Manufacturing Co. and Optimas
Manufacturing Solutions shall file their combined reply/cross-appellees’ brief of
up to 15,000 words, subject to the aggregate 27,000 word limit, 30 days thereafter,
and subject to any extension of time that may be granted;

      4. Zhou Pei and Shaun White shall file any cross-appellants’ reply brief of
up to 7,500 words 20 days thereafter, subject to the aggregate 27,000 word limit
and subject to any extension of time that may be granted.

      IT IS SO ORDERED.

                                   PER CURIAM




                                          2